TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 17, 2019



                                       NO. 03-18-00255-CV


                                     Amparo Stiefel, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 AFFIRMED IN PART; REVERSED AND REMANDED IN PART ON JOINT MOTION
                    -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on August 11, 2016. The parties have

filed a joint motion to remand to the agency, and having considered the motion, the Court agrees

that the motion should be granted in part. Therefore, the Court grants the motion in part, affirms

the trial court’s order to the extent that it determined that it lacked jurisdiction, but we reverse the

order to the extent that it dismissed Amparo Stielfel’s claims, and remand the case to the

Department. Each party shall bear their own costs relating to this appeal, both in this Court and

in the court below.